DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-24 and 27-32 are pending.
Claims 15, 25, and 26 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Response to Arguments
First, Applicant argues that “Romo does not disclose ‘at least one computer-readable memory in communication with at least one processor, the memory having stored thereon computer-executable instructions’”.  See Remarks at 8-9.
Applicant’s first argument has been fully considered but it is not persuasive. 
Romo teaches that “[t]he electronics rack (114) includes system hardware and software that operate and perform the many functions of the robotic or telerobotic surgical system (100).”  See [0034].  Official Notice is given that such telerobotic surgical system include at least one computer-readable memory in communication with at least one processor, the memory having stored thereon computer-executable instructions.
Second, Applicant argues that “Romo does not disclose ‘the memory having stored thereon computer-executable instructions that cause the at least one processor to ... rotate the one or more output shafts into alignment with the corresponding input of the tool based on the alignment data’”.  See Remarks at 8-9.
Applicant’s second argument has been fully considered but it is not persuasive. 
As discussed in the prior Office Action (04/28/2022, pp. 2-3), Romo discloses use of various sensors to detect when the assembly has been properly aligned and docked.   See, e.g., [0043] (“In another variation, a RF integrated circuit is positioned on the splayer and a corresponding reader circuit is positioned on the instrument driver, such that when the user engage the splayer onto the instrument driver, the instrument driver can verify that the splayer has fully aligned and docked onto the instrument driver through signal received from the RF integrated circuit.”); [0044] (“In another variation, the splayer includes one or more magnets, and the instrument driver includes one or more detectors to detect the position of the magnets, such that the instrument driver is able to verify that the splayer is properly aligned and/or docked onto the instrument driver.”).
Romo also discloses use of sensor to detect alignment during docking.  See, e.g., [0045] (“The instrument driver includes an optical reader (e.g., digital camera/detector, bar code reader, etc.) capable of reading information provided on the bottom surface of the splayer through the transparent window-on the drape when the splayer is fully docked onto the instrument driver. Indicia may also be provided on the underside of the splayer such that the optical reader can verify alignment and/or docking of the splayer. Alternatively, the instrument driver includes an optical excitation source (e.g., laser) positioned to transmit photons through the transparent window on the drape and onto a reflective medium on the splayer. Through an optical receiver located on the instrument driver, the instrument driver can then verify that the splayer is aligned and/or fully docketed on the instrument driver.”); [0047] (“In particular, the flexture feature (e.g., the ability to flex, bent, pivot, float, etc.) may allow greater flexibility or tolerance when mating the drive pin (608) to the drive pulley (606). That is, when the splayer assembly (602) is pressed onto the drive pin (608) or the drive interface apparatus (604), the flexture feature allows the drive pin head to flex, bend, pivot, or float relatively freely such that sufficient tolerance may be available to allowed for the splayer assembly (602) to be fitted onto the drive interface apparatus (604) even though the male and female mating features may not be substantially aligned. The male and female mating features may become aligned once the drive pin (608) is rotated by the instrument driver (106), if they were not initially aligned. The flexture feature will snap or engage the male mating feature into the female mating feature as the mating features become aligned, e.g., as the drive pin is rotated”) (emphases added).  Note that, given the flexure feature, for instance, the system taught by Romo will rotate the mating features until the sensor(s) indicate that the tool is aligned (i.e., based on alignment data).  See also [0050].
Accordingly, Romo teaches a data reader configured to receive alignment data from the tool when the tool is positioned within an (inherent) threshold distance of the data reader, the alignment data indicating an angle or orientation of a respective input when the one or more pull wires are unactuated; and rotate the one or more output shafts into alignment with the corresponding input of the tool based on the alignment data, including the angle or orientation of the respective input when the one or more pull wires are unactuated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6-8, 11, 12, 13, 17, 18, 21, 22, 23, 27, 28, and 31-32, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romo et. al. (US 20100170519 A1, July 8, 2010) (hereinafter “Romo”).
Regarding claims 1, 11, 21, and 31, as discussed above (Responses to Arguments incorporated by reference herein), Romo teaches a robotic medical system (and a method of use), comprising: an instrument drive mechanism (e.g., 602, Fig. 6A), comprising: one or more output shafts, each of the one or more output shafts configured to mechanically couple with a corresponding input of a tool, wherein the tool comprises one or more pull wires (on pulleys 606, Fig. 6D; [0041]) configured to be actuated by the output shafts via the one or more inputs, one or more motors respectively coupled to the one or more output shafts and configured to rotate the corresponding one or more output shafts (e.g., [0041] (“…the bottom portion of the drive interface apparatus (604) in which four drive pins (608) are used to engage drive mechanisms in the instrument driver (106) as drive input for operating the drive pulleys (606) in the splayer assembly (602) that translate operation of the drive pulleys (606) to steering or articulating the steerable catheter …”) , and a data reader configured to receive alignment data from the tool when the tool is positioned within a threshold distance of the data reader; and at least one computer-readable memory in communication with at least one processor (e.g., 102, Fig. 1), the memory having stored thereon computer-executable instructions that cause the at least one processor to: receive the alignment data from the data reader, and rotate the one or more output shafts into alignment with the corresponding input of the tool based on the alignment data.  See, e.g. [0042] (“In one variation, the splayer assembly includes an RFID chip that carries product information (e.g., model number, production serial number, etc.) and/or product specification (e.g., sizing information of the robotic catheter coupled to the slayer, calibration data, etc.). The instrument driver includes an RFID chip reader capable of providing excitation energy to the RFID chip, and detecting signal from the RFID chip to read the data contained on the RFID chip.”); [0043] (“In another variation, a RF integrated circuit is positioned on the splayer and a corresponding reader circuit is positioned on the instrument driver, such that when the user engage the splayer onto the instrument driver, the instrument driver can verify that the splayer has fully aligned and docked onto the instrument driver through signal received from the RF integrated circuit.”) (emphases added).  See also [0045].
As discussed above (Responses to Arguments incorporated by reference herein), Romo teaches a data reader configured to receive alignment data from the tool when the tool is positioned within a threshold distance of the data reader, the alignment data indicating an angle or orientation of a respective input when the one or more pull wires are unactuated; and rotate the one or more output shafts into alignment with the corresponding input of the tool based on the alignment data, including the angle or orientation of the respective input when the one or more pull wires are unactuated (as recited in claims 1, 11, 21, and 31).
Regarding claims 2, 3, 12, 13, 22, 23, as discussed above, Romo teaches a robotic medical system (and a method of use), wherein the data reader comprises a wireless (RFID, as discussed above) data receiver configured to read the alignment data from a wireless data transmitter included on the tool (as recited in claims 2, 12, 22); wherein the wireless data receiver comprises a radio frequency identification (RFID) reader configured to read the alignment data from an RFID tag included on the tool (as recited in claims 3, 13, 23).  See also [0040], [0046], [0055].
Regarding claim 6, as discussed above, Romo teaches a robotic medical system (and a method of use), wherein the data reader comprises a camera configured to read the alignment data from an optically readable label visible on the tool.  See, e.g., [0045].  
Regarding claims 7, 8, 17, 18, 27, 28, as discussed above, Romo teaches a robotic medical system (and a method of use), wherein each of the one or more output shafts comprises a male spline configured to couple with a female spline of the corresponding input of the tool (as recited in claims 7, 17, 27); wherein each of the output shafts is further configured to mechanically couple with the corresponding input of the tool via an adaptor (as recited in claims 8, 18, 28).  See also [0058], [0060]- [0067].
Regarding claim 32, as discussed above, Romo teaches a robotic medical system (and a method of use), wherein the data reader is configured to receive the alignment data via one or more sensors of the tool when the tool is positioned within a threshold distance of the data reader; and the instructions further cause the at least one processor to: determine, from the alignment data, that the instrument drive mechanism is not rotationally aligned with the tool; and in accordance with the determination, rotate the one or more output shafts into alignment with the corresponding input of the tool based on the alignment data such that a protrusion feature on the instrument drive mechanism enters an alignment groove of the tool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 9, 10, 14, 16, 19. 20, 24, 26, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Romo.
Regarding claims 4, 9, 10, 14, 19. 20, 24, 29, 30, as discussed above, Romo teaches a robotic medical system.  However, Romo does not expressly teach the limitations at issue. 
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Romo such that  wherein the instructions further cause the processor to update the alignment data stored on the RFID tag in response to changes in zero angles associated with each of the inputs of the tool, the zero angles being indicative of angles of the corresponding inputs when the pull wires are unactuated (as recited in claims 4, 14, 24); wherein the data reader is further configured to receive the alignment data from the tool prior to the one or more output shafts being mechanically coupled with the one or more inputs of the tool (as recited in claims 9, 19, 29); wherein the alignment data is indicative of zero angles associated with each of the inputs of the tool when the pull wires are unactuated (as recited in claims 10, 20, 30) in order to ensure that accurate actuation of the instrument.  
Regarding claims 5, 16, 26, Romo does not expressly teach using Bluetooth.  However, Romo teaches wireless communication, as discussed above.   See also [0040], [0046], [0055].  Official Notice is given that Bluetooth is widely-used for wireless communication.  So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Romo such that  wherein the wireless data receiver comprises a Bluetooth reader configured to read the alignment data from a Bluetooth transmitter included on the tool (as recited in claims 5, 16, 26) in order to allow for efficient wireless communication.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792